The application has been amended as follows: 
Claims 19, 20, are cancelled.

The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose a method for producing a product comprising a first ply, the method including: providing a fibrous suspension to a porous medium to form a substrate; providing a first additive suspension of a first strengthening agent, a microfibrillated cellulose; providing a second additive suspension that includes a retention agent and/or a drainage agent; dewatering the substrate; performing additive addition to the substrate during the dewatering, wherein the additive addition is performed when the substrate is of a dry content claimed, and wherein the additive addition includes adding a layer of the first additive suspension and a layer of the second additive suspension to the substrate with a multilayer curtain coating; and dewatering and drying the substrate on the porous medium (claim 1). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.



/MARK HALPERN/Primary Examiner, Art Unit 1748